Citation Nr: 1111886	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  05-39 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1965.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2005, of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD.  In September 2006, the Veteran testified before the Board.  The claim was remanded in June 2007, February 2009, and in March 2010.


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically attributed to a stressor she experienced during his service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). Service connection for certain chronic diseases, including psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

In cases involving a claim of entitlement to service connection for PTSD based upon personal assault, after-the-fact medical evidence can be used to establish a stressor.  Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272 (1999).

Because the Veteran is alleging sexual abuse, the special provisions of VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal assault must also be considered.  The Manual identifies alternative sources for developing evidence of personal assault, such as private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred.

Examples of behavior changes that might indicate a stressor include (but are not limited to):  visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden requests that a military occupational series or duty assignment be changed without other justification; lay statements indicating increased use or abuse of leave without apparent reason; changes in performance or performance evaluations; lay statements describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes; increased or decreased use of prescription medication; evidence of substance abuse; obsessive behavior such as overeating or undereating; pregnancy tests around the time of the incident; increased interest in tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma; or breakup of a primary relationship.  M21-1, Part III, 5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating boards may rely on the preponderance of evidence to support their conclusions even if the record does not contain direct contemporary evidence.  In personal assault claims, secondary evidence which documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."  That approach has been codified at 38 C.F.R. § 3.304(f)(3) (2010).  Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2010); Gallegos v. Peake, 22 Vet. App. 329 (2010).

In August 2004, the RO requested from the Veteran the types of evidence described in M21-1 and 38 C.F.R. § 3.304(f)(3).  In reply, the Veteran submitted statements regarding the alleged sexual trauma.  The Board has relied upon the available evidence in determining if the alleged stressors can be corroborated.

The Board is mindful of the fact that Veterans claiming service connection for disability due to in-service personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.

Beyond the above, following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board is not required to accept an appellant's uncorroborated account of her active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is also clear that the Board is not required to accept an appellant's statements regarding her alleged symptoms, including nightmares, flashbacks, and other difficulties she associates with active service, if the Board does not find the statements regarding the symptoms to be credible.
The Veteran contends that she suffers from PTSD due to sexual trauma in service.  The Veteran specifically claims that on the night of November 18, 1964, she was sleeping in the barracks when a man she could not identify, other than by the smell of alcohol and cologne, raped her.  At the time, her roommate was on night duty.  She claims that the next morning she informed the officer on duty who responded that she deserved being raped for wanting to be in the military.  The Veteran has stated that due to that response, she decided to not report the rape to any other superior officer and kept the knowledge of the rape to herself.  Instead, following the assault, she started drinking heavily, her performance declined and her grades suffered.  The Veteran stated that weeks after the incident she married a man she hardly knew because she wanted to move off base and change her last name.  

Consistent with the Veteran's report of keeping the rape to herself, the service medical and service personnel records, including the reports of entrance and separation examinations, contain no complaint, finding, history, treatment, or diagnosis of any psychiatric disorder.  The Veteran's enlisted performance record shows her marks as 3.40 throughout her military career, with no evident decline in performance.  The service records contain no evidence of counseling or treatment for abusive drinking.  They do, however, show that in late January 1965, she changed her last name due to a recent marriage.  

The Veteran acknowledges that she kept the in-service rape a secret for many years because she felt that she was young and able to move past the incident.  She contends that she was able to do so until 2004, when she watched a television program about military sexual trauma which brought back memories of the rape.  

VA and private treatment records show that in 1998, the Veteran injured her shoulder while working as a nurse.  The injury made it so that she could no longer work and that course of events caused her to experience depression.  The depression was noted to be secondary to the injury.  She was prescribed medication for relief.  In April 2000, the Veteran reported that her pain level had been getting better until a car accident in November 1999 which caused chronic pain.  She was noted to carry a diagnosis of major depression, recurrent, and agoraphobia with panic disorder.  In May 2001, her chronic depression was stated to be associated with her chronic right shoulder pain and was complicated by generalized global anxiety and panic disorder.  In November 2002, the Veteran was found to be doing better with mood, activity, outside world investment, and weight loss.  She felt that the improvement was related to going to church and "facing something I'd ignored for 35 years, I couldn't stay angry at it any longer."  In March 2004, the Veteran was noted to be in treatment for depression but her symptoms had become much worse after she had watched a special documentary on sexual trauma in the military.  She stated that the documentary had "opened old wounds."  She stated that she had not had any psychotherapy to address the issue because she tried to keep it hidden.  Since seeing the documentary, she thought about suicide constantly but did not make any attempts out of love for her husband.  

VA treatment records show that in May 2004, the Veteran was evaluated for trauma symptoms and treatment.  She denied any pre-service history of sexual assault or trauma.  She reported that she was discharged from service not long after the rape because she had married and became pregnant.  Since the military, she had been close to attempting suicide four times.  She had first sought mental health treatment eight year previously when she felt trapped in her own home.  She reported that she often wondered if there was something she could have down to have prevented the assault.  During and after the rape, she had a feeling or "terror and disgust."  November and December were difficult for her because they marked the anniversary of the rape and subsequent impulsive marriage.  She was assessed as having produced a valid Trauma Symptom Inventory.  Her profile was one typically seen with acute or one time sexual victimization such as rape.  She was found to use both conscious and unconscious mechanisms to avoid thoughts of the rape, such as avoiding places or people and emotional numbing.  The initial diagnosis was PTSD, chronic delayed, due to military sexual trauma.  In June 2004, she reported that after her last mental health session, she realized she had made a mistake in marrying the first man she could find following the rape in order to get off the base.  She found that the sergeant blaming her for the rape hurt more than the rape itself.  She had begun to feel better after talking about it and had fewer thoughts of suicide.  The treatment records show that she continued to attend psychotherapy sessions since 2004.  
On May 2010 VA psychiatric examination, the Veteran relayed her account of the rape and stated that she did not report it in order to protect her military career and because at the time she was told that if she chose the military, she needed to "go with the system."  Since the rape, smells of Old Spice after shave and alcohol reminded her of the assailant.  She had not been otherwise sexually abused.  She noted PTSD symptoms such as re-checking that her home was locked before going to bed, nightmares, feeling tearful when remembering the incident, having had trouble keeping jobs due to not wanting to be around others, and trouble enjoying sexual activity.  She did not like to be alone outside after dark and seldom left her home.  She had symptoms of hypervigilence and irritability, controlled with medication.  During the examination, she was noted to experience tearfulness, flaring of the nose, and mild agitation when exposed to cues of the event.  She was able to describe the trauma in a detailed fashion.  After conducting mental status examination and reviewing the claims file, the examiner concluded that though the Veteran met the diagnosis for PTSD, because her service records showed no definite proof of the described rape or any treatment or behavior changes after the rape, there was not sufficient evidence to establish a nexus between the confirmed stressor and PTSD symptoms.  

In July 2010, the Veteran's claims file was returned to the VA medical center so that it could be reviewed by a supervising VA psychiatrist due to protocol.  The examiner stated that he had discussed the case extensively with the May 2010 examiner who was new to the facility.  He stated that in reviewing the examination, there were a number of symptoms that were consistent with a diagnosis of PTSD stemming from the reported in-service rape.  The examiner explained that though there was no evidence in the service records of a psychiatric disorder or a decline in her performance, the VA treatment records showed a fairly long history of continuing treatment for PTSD and also document that the Veteran relayed her accounts of the rape in a consistent manner.  Based upon the examination and the VA treatment records, in his professional opinion, the examiner felt it was more likely than not that the Veteran's current PTSD was related to the in-service stressor.  Additionally, the examiner felt that the in-service stressor was credible.

In this case, VA medical professionals have determined that the personal assault the Veteran experienced is of the very nature of that contemplated in the regulations regarding service connection for PTSD based upon personal assault.  38 C.F.R. § 3.304(f)(3).  Additionally, the Veteran's account of the stressor that resulted in her PTSD has been consistent without exception.  The Board finds that the Veteran's account of her in-service rape, including her account that she rushed into a marriage following the rape that is documented in her service records, and the VA treatment records showing her continuous treatment in dealing with rape and VA opinions relating her current symptoms as consistent with the reported one time rape, are sufficient to corroborate the occurrence of the in-service personal assault.  That the May 2010 VA examiner did not find there to be sufficient evidence to render an opinion regarding the etiology of the Veteran's PTSD is not persuasive to the Board, as the July 2010 examiner clarified that the examiner was less experienced with such cases and put forth a well explained rationale for concluding that the Veteran's PTSD was indeed more likely than not related to her in-service stressor.

Therefore, resolving all reasonable doubt in favor of the Veteran, and absent any probative evidence to the contrary, the Board finds that the criteria for service connection for PTSD are met and service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


